Citation Nr: 1634912	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis with polyps.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for rectal prolapse.

6.  Entitlement to a compensable rating for residuals of pneumothorax.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, September 2010, and February 2012 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held before the undersigned in October 2015.  A transcript (Tr.) is of record.

While the Veteran initially submitted a claim of entitlement to service connection for PTSD, the Veteran has been diagnosed with other psychiatric disorders, such as a depressive disorder.  This claim has therefore been recharacterized as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a bilateral ankle disability, sinusitis with polyps, a lumbar spine disability, and rectal prolapse and to a compensable rating for residuals of pneumothorax are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disability, variously diagnosed as PTSD and a depressive disorder, which has been shown by competent medical evidence to be related to his period of service.

2.  The Veteran has sinusitis with polyps, which has been shown by competent medical evidence to be related to a disease in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and a depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).

2.  The criteria for establishing service connection for sinusitis with polyps have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, which was caused by the traumatic experience of a car crash in service, during which he witnessed the death of his girlfriend.  At the October 2015 hearing, the Veteran described how the loss of his girlfriend in 1980 caused him to have depression, anxiety, and nightmares that have continued since that time.  Board Hearing Tr. 30-31.  The Veteran has also submitted statements describing how sirens, ambulances, and automobile accidents cause him to have flashbacks of the traumatic death of his girlfriend.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If VA determines either that a veteran did not engage in combat with the enemy, the record must contain credible supporting evidence that corroborates the veteran's statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Applying the regulations discussed above to the current case, the Board finds that the Veteran has a current psychiatric diagnoses, including PTSD, which is related to a corroborated in-service traumatic event.

The Veteran clearly has a current psychiatric diagnosis, as he has been diagnosed with depressive disorder and PTSD by various VA clinicians.

The Veteran also has a verified in-service stressor.  The Veteran's service treatment records confirm that in July 1980, he was in a motor vehicle accident in which the driver was killed and the Veteran was injured.  The Veteran has been diagnosed with PTSD on the basis of this stressor by his regularly treating VA providers, including a psychiatrist, and the August 2010 VA examiner found that this stressor event involved intense fear and a feeling of horror, and it was found to be an adequate stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

There is also adequate medical evidence connecting the Veteran's current psychiatric disorder to his in-service stressor.  At a March 2010 psychiatric consultation, the Veteran reported having nightmares 2 to 3 times per week about his in-service car accident, as well as flashbacks and anxiety attacks related to memories of the accident, and he was diagnosed with depressive disorder and chronic PTSD.  At a November 2012 evaluation performed by a psychiatrist, the Veteran was diagnosed with chronic delayed PTSD and depressive disorder.  The psychiatrist discussed the Veteran's in-service car accident, and stated that his PTSD was directly related to the near death experience of the accident which occurred in the military.  She also wrote that the Veteran's depressive disorder was due to his PTSD and chronic pain, which was also due to the 1980 car accident.

The Board acknowledges that the August 2010 VA examiner came to a differing conclusion regarding the Veteran's current diagnosis and its underlying cause.  This examiner found that the Veteran had a current diagnosis of depressive disorder which predated his car accident, and to support this conclusion discussed the Veteran's 1976 in-service suicide attempt.  The Veteran's medical treatment records confirm that the Veteran attempted to commit suicide at this time, but the Board finds that this only bolsters the Veteran's assertions that his psychiatric disorder began in service, as there is no evidence of psychiatric problems any time prior to this event, and no psychiatric abnormalities are noted on the Veteran's December 1972 entrance examination.

In sum, given the evidence outlined above, the Board finds that the Veteran has current psychiatric diagnoses, including PTSD and a depressive disorder, which have been linked by competent medical evidence to service.  As such, entitlement to service connection is granted.

II.  Sinusitis with Polyps

The Veteran also asserts that he incurred sinusitis while in service.  The Veteran testified that he was treated in service for a sinus condition, including April 1977 treatment for frequent colds, which may have been misdiagnosed at the time.  Board Hearing Tr. 22-23.  He stated that his sinus problems which began in service have been continuous since that time, and that he now has nasal polyps caused by his sinusitis.  Id. at 24-25, 28.  

The Veteran's private treatment records show that he has current diagnoses, including obstructive rhinitis, chronic ethmoid sinusitis, and sinonasal polyposis.

The Veteran's service treatment records also show extensive complaints related to sinus problems: upper respiratory infection (January 1973), sinusitis (March 1973), pain with breathing and yellow sputum (July 1973), pharyngitis (January 1974), nasal congestion, rhinitis, and bronchitis (February 1974), yellow sputum (March 1974), cough with yellow sputum (February 1975), rhinorrhea and upper respiratory infection (URI) (May 1975), bronchitis (July 1975), rhinitis (October 1975), chest congestion and sinus problems (January 1976), cold and chest pain (February 1976), congestion and URI (July 1977), URI (August 1977), sinus drainage (September 1977), difficulty breathing, pharyngitis, and URI (November 1977), sinus congestion (April 1978), cough, mucus, and URI (October 1978), and cold/flu with cough (February 1980).  The Veteran's August 1977 examination also noted frequent sinus congestion.

The Board further finds that there exists probative medical evidence linking the Veteran's current diagnosis to his diseases in service.  A November 2015 letter from private physician J.F.S. stated that the Veteran had been treated for sinusitis since 1981 and that it was his professional opinion that his sinusitis from service continued after he got out of the military.

The Board finds this medical opinion to be adequate to address the nexus question.  While the November 2011 VA examiner did not find that the Veteran's current condition originated in service, he did state that "[a]cute bacterial sinusitis may fail to resolve even with antibiotics, leading to a chronic infection in one or more sinuses."  The VA examiner also appears to have been unaware of the Veteran's extensive sinus problems in service, as he noted only a few of the Veteran's in-service sinus complaints, and wrote that there was "no substantial objective evidence to support that his acute sinusitis in 1973 did not resolve and continue to progress to chronic sinusitis."  This indicates that the examiner was unaware of the extensive problems the Veteran had following the 1973 infection, and this opinion is therefore found to be less probative than that of the November 2015 private physician.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board finds that the Veteran has a current diagnosis of sinusitis with polyps, which has been linked by competent medical evidence to an in-service disease, and entitlement to service connection is granted.


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and a depressive disorder, is granted.

Service connection for sinusitis with polyps is granted.


REMAND

I.  Bilateral Ankle Disability

The Veteran testified that he injured his ankles in an accident caused while jumping out of a truck.  Board Hearing Tr. 14.  He stated that he twisted his right ankle in March 1974, and that in May 1976 he was treated for right foot swelling.  Id. at 15, 21-22.  He said that after this, he slid out of a truck and twisted his left ankle, and this resulted in continued swelling and cramps in both ankles from then on.  Id. at 15, 19.  The Veteran described having problems marching while in the Army and that he now requires shoe inserts and has continued foot pain which has been diagnosed as arthritis.  Id. at 18.

The Veteran's service treatment records show that in March 1974, he was treated for a twisted right ankle.  He has also credibly asserted that he had an additional ankle injury in service, and that he had continued ankle and foot problems since that time.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


II.  Lumbar Spine Disability

The Veteran testified that in 1980 he was thrown from a car and injured his back, which was noted in the treatment record as a large scrape over the back.  Board Hearing Tr. at 33-34.  He stated that he had intense back pain which has continued since that time.  Id. at 35, 39.  He stated that he further injured his back while helping an inmate at work in 1994, but that his back pain preceded this incident.  Id. at 36-37.  The Veteran's representative noted that the Veteran was treated for lumbar spasms in April 1975.  Id. at 39.

The Veteran's service treatment records confirm complaints of back pain in service.  In December 1973, he reported pain in left paraspinal region, and in April 1975 he was treated for upper lumbar muscle spasm.  He reported that he fell off of a truck and hurt his lower back in March 1976, in February 1977 he pulled a muscle in his back, and in June 1977 he reported pain in the lower back.  A July 1980 treatment record pertaining to his car accident noted a large scraped area on his back.

A November 2011 VA examination diagnosed the Veteran with lumbar spine strain.  The examiner stated that the disorder was not caused by any diagnosed active duty condition and that while there were two documented pulled muscles in service, this was a temporary condition, and there was no other documentation until 1994 when the Veteran was diagnosed with herniated lumbar disc.

The Board finds that this VA opinion is inadequate to decide the issue.  The examiner stated only that the Veteran had two pulled muscles in service, but did not discuss the entirety of his in-service back complaints, nor did he address the Veteran's assertion that he injured his back in the 1980 car accident and has had continued back pain since that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  The Board therefore remands this issue for a new VA examination and opinion.


III.  Rectal Prolapse

The Veteran testified that he began having problems with his rectum two weeks before he left service, which he thought at the time were hemorrhoids.  Board Hearing Tr. 44.  He stated that only in 1987 he was properly diagnosed with prolapsed rectum and had surgery, but that he still has mucus drainage.  Id. at 44-45.  He also stated that he believes the problem may have been caused by his car accident in service due to internal injury.  Id. at 46.

The Veteran's service treatment records show several complaints of abdominal cramps in service occurring prior to his 1980 car accident.  A February 1987 treatment record shows that the Veteran was treated for rectal prolapse which was noted to have existed "for quite sometime" which eventually became symptomatic and bothersome.

The Veteran attended a VA examination in August 2010, and he reported having blood in his urine and occasional constipation and loose stools.  The physical examination was normal, and the examiner found no objective evidence of rectal prolapse.

While the VA examiner did not find any current disability, the Board finds that this is inconsistent with the Veteran's assertions of continued abdominal pain, difficult bowel movements, and blood in his urine.  A July 2010 letter from the Veteran's nurse also stated that the Veteran had current abdominal pain which could have been caused in part by his motor vehicle accident.  The Board therefore remands this issue for a new VA examination, to adequately address all of the Veteran's symptoms and assertions.

IV.  Residuals of Pneumothorax

The Veteran is currently service connected for pneumothorax residuals related to his 1980 car accident, with a noncompensable (0 percent) rating.  The Veteran stated that he still experiences pain in his chest wall and shortness of breath that prevents him from walking very far.  Id. at 7, 10.  He also stated that his condition has gotten worse since his 2010 VA examination and that he now has to perform lung exercises for his condition.  Id. at 8, 10-11.

A June 2009 VA examination discussed the Veteran's 1980 injury and found inflammation of the left lower anterolateral ribs.  The Veteran reported that he had pain at night, daily coughing with yellow phlegm, and is unable to take deep breaths due to the rib fractures.  The examiner stated that the Veteran had residuals of rib fracture which caused significant effects on his occupational functioning.  However, at an August 2010 VA examination, although the Veteran reported having constant pain under the left rib area for the past 30 years, the examiner found no residuals of a right pneumothorax and diagnosed the Veteran only with superficial abdominal muscular strain.

The Board finds the August 2010 VA examination to be inconsistent with the other medical evidence of record and the Veteran's lay assertions.  The Veteran has also asserted that his condition has become worse since the prior examination, held 6 years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  This issue is therefore also remanded for a new VA examination.

V.  Treatment Records

A December 2014 VA ankle evaluation was discussed at the Board hearing, but does not appear to be included in the record.  Board Hearing Tr. 16.  These records, as well as all relevant treatment records from the North Florida/South Georgia Veterans Health System and its affiliated facility, the Marianna Community Based Outpatient Clinic, since July 2012 should be obtained and associated with the claims file.

The record also indicates that the Veteran has received regular treatment from private providers, including pain management treatment from Dr. K.M. in Tallahassee, treatment from Dr. C. in Marianna, and a gastro-intestinal specialist in Dothan.  The Veteran should be requested to provide any more recent records, or authorization to obtain such records, which are related to his claims on appeal.  

The Veteran also testified at the Board hearing that he was granted Social Security Administration benefits for his lumbar spine disability.  Id. at 43.  As such records may be pertinent to the claims, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment from Dr. K.M. in Tallahassee, from Dr. C. in Marianna, and from a gastro-intestinal specialist in Dothan.  

2. Obtain VA treatment records, to include from the North Florida/South Georgia Veterans Health System and its affiliated facility, the Marianna Community Based Outpatient Clinic, since July 2012.

3. Contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which any decision by that agency was based.

4. After completing the requested development above, arrange for the Veteran to attend a VA orthopedic examination to determine the nature and etiology of any bilateral ankle and lumbar spine disabilities.  A copy of this remand and access to all records in Virtual VA and VBMS must be made available to the examiner, and the examiner is asked to confirm that such records were available for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following:  

(a) Identify all current disorders of the bilateral ankles and lumbar spine.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's assertions that he injured his ankles jumping from a truck in service, that he injured his back in his 1980 car accident, and that he has had continued pain since those injuries.  Please also thoroughly address all complaints of foot, ankle, and back pain in the Veteran's service treatment records.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5. Arrange for the Veteran to attend a VA examination to determine the nature of his current abdominal complaints and other residuals of rectal prolapse.  A copy of this remand and access to all records in Virtual VA and VBMS must be made available to the examiner, and the examiner is asked to confirm that such records were available for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following:  

(a) Identify all current disorders of the rectum or abdomen, and any other residuals of the Veteran's rectal prolapse.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If no current diagnosis is found, please discuss the Veteran's complaints of i) abdominal pain, ii) blood in his urine, and iii) constipation and/or loose stools and their possible etiology.

(b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, to include whether the disorder was related to internal bruising or other damage caused in his 1980 car accident or to any of the Veteran's in-service complaints of abdominal pain prior to the 1980 accident.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

6. After completing the requested development above, arrange for the Veteran to attend a VA examination to determine the current severity of his residuals of pneumothorax.  A copy of this remand and access to all records in Virtual VA and VBMS must be made available to the examiner, and the examiner is asked to confirm that such records were available for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, to include pulmonary function tests.  Then, based on the results of the examination, the examiner is asked to discuss all manifestations of the Veteran's residuals of pneumothorax.

The examiner should discuss all of the Veteran's asserted symptoms, including chronic pain and shortness of breath, and discuss their impact on his occupational functioning.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


